DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-8, 10, 14-16, 21-24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urushido (US 2005/0110049 A1, which is a prior art of record) in view of Kim et al. (US 2006/0289939 A1; hereinafter, “Kim”, which is a prior art of record), Lu et al. (US 2007/0007649 A1; hereinafter, “Lu”, which is a prior art of record), and Sadanobu et al. (US 2003/0109669 A1; hereinafter, “Sadanobu”, which is a prior art of record).
Regarding claims 1-3, 6-8 and 10:
	Re claims 1 and 10, Urushido discloses a chip on film package, comprising:
	a base film 20 (Fig. 1 and [0042]) comprising a first surface 22, a second surface 24 opposite to the first surface and a mounting region (e.g., in Fig. 1, the region exposed by “42”) located on the first surface 22;
	a patterned circuit layer 30 (Fig. 1 and [0043]) disposed on the first surface 22;
	a chip 10 (Fig. 1 and [0044]) mounted on the mounting region and electrically connected to the patterned circuit layer 30; and
	a reinforcing sheet 42/44 (Fig. 1 and [0048-0049]) disposed on the first surface 22 and/or the second surface 24 and exposing the chip, 
	wherein the patterned circuit layer 30 (Fig. 1 and [0043]) comprises a plurality of circuit lines (in [0043], “a plurality of metallization lines”) and a fine-pitch region (i.e., any region of layer “30” covered by sheet “42” is considered to be the fine-pitch region), and the reinforcing sheet 42 at least covers the circuit lines in the fine-pitch region, 
	re claim 2, the chip on film package according to claim 1, wherein the reinforcing sheet 42/44 (Fig. 1, portion “42”) is disposed on the first surface 22 and comprises a first opening exposing the chip 10;
	re claim 3, the chip on film package according to claim 2, wherein the reinforcing sheet 42/44 (Fig. 1) is directly disposed on the patterned circuit layer 30 and the first opening exposes a part of the patterned circuit layer 30 where the chip 10 is mounted;
	re claim 6, the chip on film package according to claim 2, further comprising an underfill 40 (Fig. 1 and  [0046]) disposed between the chip 10 and the base film 20 and covering the patterned circuit layer 30 exposed by the first opening; 
	re claim 7, the chip on film package according to claim 1, wherein the reinforcing sheet 42/44 (Fig. 1, portion “44”) is disposed on the second surface 24 (i.e., portion “44” of the reinforcing sheet 42/44 is disposed on surface “24”); and
	re claim 8, the chip on film package according to claim 1, wherein the reinforcing sheet 42/44 comprises a plurality of chamfered comers (in Fig. 1, the end-corners of portion “42” are chamfered, e.g., see the area near element “36”).
	Urushido does not disclose a flexibility of the reinforcing sheet is substantially greater than a flexibility of the base film and a pitch between adjacent two of the circuit lines in the fine-pitch region is substantially smaller than a pitch between adjacent two of the circuit lines in the rest of the patterned circuit layer. However, it is noted Urushido discloses the reinforcing sheet 42/44 may be composed of solder-resist [0048 and 0049] and the base film 20 may be made of polyimide [0042].
	Kim teaches, in a device package similar to that of Urushido (e.g., compare Urushido Fig. 5 to Kim’s Fig. 1), the region about and beyond a chip/pad-portion 110 (Fig. 1 and [0019]) comprises a plurality of circuit lines 140 comprising a fine-pitch region (see the non-vertical portion of lines 140 in Fig. 1), wherein a pitch between adjacent two of the circuit lines 141/142 in the fine-pitch region is substantially smaller than a pitch between adjacent two of the circuit lines 141/142 in the rest of the patterned circuit layer.  As seen in Fig. 1 of Kim, the larger pitch in the vertical portion of lines 140 would be necessary to make contact structures/nodes for the wiring from the gate circuit 130.
Lu and Sadanobu are cited to show Young’s modulus of solder-resist and polyimide.  Sadanobu discloses commercially available polyimide has a Young’s modulus of 9 GPa [0002].  Lu discloses solder resist may have a Young’s modulus of 2.7 GPa (see Table 3).  Accordingly, Lu and Sadanobu show that the flexibility of solder-resist (e.g., Urushido’s reinforcing sheet 42/44) may be substantially greater than that of polyimide (e.g., Urushido’s base film 20).
	It would have been obvious to one of ordinary skill in the art to specifically incorporate circuit lines comprising fine-pitch regions into Urushido, as taught by Kim, because the larger pitch in the second region would allow room for making contacts with other wiring necessary for the device to function properly.  Furthermore, it would have been obvious to one of ordinary skill in the art to specifically incorporate, into Urushido, a solder-resist material (as shown by Lu) having a flexibility substantially greater than that of polyimide (commercially available as shown by Sadanobu), because the incorporation would ensure the reinforcing sheet 42/44 will be able to bend to any degree required by the base film 20.

Regarding claims 14-16:
	The current claims are essentially drawn to a method for manufacturing the device in claims 1-3 and 7, wherein all pertinent limitations in the current claims are also recited in claims 1-3 and 7; accordingly, the current claims are deemed obvious over the cited references for reasons similar to those provided above with respect to claims 1-3 and 7.  Specifically regarding limitations in claims 15 and 16 directed to laminating the reinforcing sheet before (and after) mounting the chip, these limitations are deemed obvious because processes for laminating layers on a substrate were very well known in the art at the time of the current invention.

Regarding claims 21-24, 27 and 28:
	Re claim 21, Urushido discloses a chip on film package, comprising:
	a base film 20 (Fig. 1 and [0042]) comprising a first surface 22, a second surface 24 opposite to the first surface and a mounting region (e.g., in Fig. 1, the region exposed by “42”) located on the first surface 22;
	a patterned circuit layer 30 (Fig. 1 and [0043]) disposed on the first surface 22;
	a chip 10 (Fig. 1 and [0044]) mounted on the mounting region and electrically connected to the patterned circuit layer 30; and
	a reinforcing sheet 42/44 (Fig. 1 and [0048-0049]) disposed on the first surface 22 and/or the second surface 24 and exposing the chip, 
	wherein the patterned circuit layer 30 (Fig. 1 and [0043]) comprises a plurality of circuit lines (in [0043], “a plurality of metallization lines”), which [inherently] has a first portion and a second portion, i.e., any region of layer “30” covered by sheet “42” is considered to be at least the first region);
	re claim 22, the chip on film package accordingly to claim 21, wherein the first portion is disposed closer to the chip 10 than the second portion (i.e., any portion closer to the chip can be referred to as the first portion that is closer to another/second portion);
	re claim 23, the chip on film package according to claim 21, wherein the reinforcing sheet 42/44 (Fig. 1, portion “42”) is disposed on the first surface 22 and comprises a first opening exposing the chip 10;
	re claim 24, the chip on film package according to claim 23, wherein the reinforcing sheet 42/44 (Fig. 1) is directly disposed on the patterned circuit layer 30 and the first opening exposes a part of the patterned circuit layer 30 where the chip 10 is mounted; 
	re claim 27, the chip on film package according to claim 21, wherein the reinforcing sheet 42/44 (Fig. 1, portion “44”) is disposed on the second surface 24 (i.e., portion “44” of the reinforcing sheet 42/44 is disposed on surface “24”); and
	re claim 28, the chip on film package according to claim 21, wherein the reinforcing sheet 42/44 comprises a plurality of chamfered comers (in Fig. 1, the end-corners of portion “42” are chamfered, e.g., see the area near element “36”).
	Urushido does not disclose a flexibility of the reinforcing sheet is substantially greater than a flexibility of the base film and the pitch in the second portion is substantially greater than the pitch in the first portion. However, it is noted Urushido discloses the reinforcing sheet 42/44 may be composed of solder-resist [0048 and 0049] and the base film 20 may be made of polyimide [0042].
	Kim teaches, in a device package similar to that of Urushido (e.g., compare Urushido Fig. 5 to Kim’s Fig. 1), the region about and beyond a chip/pad-portion 110 (Fig. 1 and [0019]) comprises a plurality of circuit lines 140 comprising a first region near a driving chip/pad 110 having fine-pitch and a second portion (vertical portion of 140 in Fig. 1) having a substantially greater pitch than that of the first portion. As seen in Fig. 1 of Kim, the larger pitch in the vertical, second portion of lines 140 would be necessary to make contact structures/nodes for the wiring from the gate circuit 130.
	Lu and Sadanobu are cited to show Young’s modulus of solder-resist and polyimide.  Sadanobu discloses commercially available polyimide has a Young’s modulus of 9 GPa [0002].  Lu discloses solder resist may have a Young’s modulus of 2.7 GPa (see Table 3).  Accordingly, Lu and Sadanobu show that the flexibility of solder-resist (e.g., Urushido’s reinforcing sheet 42/44) may be substantially greater than that of polyimide (e.g., Urushido’s base film 20).
	It would have been obvious to one of ordinary skill in the art to specifically incorporate circuit lines comprising fine-pitch regions into Urushido, as taught by Kim, because the larger pitch in the second region would allow room for making contacts with other wiring necessary for the device to function properly.  Furthermore, it would have been obvious to one of ordinary skill in the art to specifically incorporate, into Urushido, a solder-resist material (as shown by Lu) having a flexibility substantially greater than that of polyimide (commercially available as shown by Sadanobu), because the incorporation would ensure the reinforcing sheet 42/44 will be able to bend to any degree required by the base film 20.

Claim(s) 1, 2, 4, 5, 6, 9, 12-14, 20, 21, 23, 25, 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2014/0306348 A1, which is a prior art of record) in view Kim, Lu, and Sadanobu.
Regarding claims 1, 2, 4, 5, 6, 9 and 12:
	Re claim 1, Ahn discloses a chip on film package, comprising:
	a base film BI (Fig. 1 and [0033]) comprising a first surface (top surface as viewed in Fig. 1), a second surface (bottom surface as viewed in Fig. 1) opposite to the first surface and a mounting region (e.g., in Fig. 1, the region exposed to the left of “RL”) located on the first surface;
	a patterned circuit layer ML (Fig. 1 and [0036]) disposed on the first surface;
	a chip IC (Fig. 1 and [0038]) mounted on the mounting region and electrically connected to the patterned circuit layer ML; and
	a reinforcing sheet RL (Fig. 1 and [0042]) disposed on the first surface 
wherein the patterned circuit layer ML (Fig. 1 and [0036]) comprises a plurality of circuit lines (in [0036], “ML includes a circuit pattern”) and a fine-pitch region (inherent, i.e., any pitch of the circuit pattern is considered to be “fine-pitch”), and the reinforcing sheet RL covers the circuit lines in the fine-pitch region (i.e., any region of layer “BI” covered by sheet “RL” is considered to be the fine-pitch region), 
re claim 2, the chip on film package according to claim 1, wherein the reinforcing sheet RL (Fig. 1) is disposed on the first surface and comprises a first opening exposing the chip IC (i.e., an opening on the left side of “RL” exposes the IC);
	re claim 4, the chip on film package according to claim 2, further comprising a solder resist layer SR (Fig. 1 and [0040]) disposed on the patterned circuit layer ML and comprising a second opening exposing a part of the patterned circuit layer ML (Fig. 1) where the chip IC is mounted, the reinforcing sheet RL is disposed on the solder resist layer SR and exposes the second opening (i.e., the second opening is the opening in “SR” that exposes “BMP”, wherein the second opening is exposed the “first opening”, which is the opening on the left side of “RL”);
	re claim 5, the chip on film package according to claim 4, wherein a size of the reinforcing sheet RL (Fig. 1) is substantially smaller than a size of the solder resist layer SR, and a gap maintains between an outer edge of the reinforcing sheet RL and an outer edge of the solder resist layer SR (Fig. 1);
re claim 6, the chip on film package according to claim 2, further comprising an underfill UNF (Fig. 1 and  [0041]) disposed between the chip IC and the base film BI and covering the patterned circuit layer ML exposed by the first opening; 
	re claim 9, the chip on film package according to claim 1, further comprising an adhesive layer disposed between the reinforcing sheet RL and the base film BI ([0043] wherein an adhesive is interposed between RL and SR; accordingly, the adhesive is also between RL and BI); 
	re claim 12, the chip on film package according to claim 1, wherein a material of the reinforcing sheet RL comprises a polyimide (PI) [0043].
	Ahn does not disclose a flexibility of the reinforcing sheet is substantially greater than a flexibility of the base film and a pitch between adjacent two of the circuit lines in the fine-pitch region is substantially smaller than a pitch between adjacent two of the circuit lines in the rest of the patterned circuit layer.  However, it is noted Ahn discloses the reinforcing sheet RL may be formed of solder-resist [0043] and the base film BI may be made of polyimide [0035].
	Kim teaches, in a device package similar to that of Ahn (e.g., compare Ahn’s Fig. 3 to Kim’s Fig. 1), the region about and beyond a chip/pad-portion 110 (Fig. 1 and [0019]) comprises a plurality of circuit lines 140 comprising a fine-pitch region (see the non-vertical portion of lines 140 in Fig. 1), wherein a pitch between adjacent two of the circuit lines 141/142 in the fine-pitch region is substantially smaller than a pitch between adjacent two of the circuit lines 141/142 in the rest of the patterned circuit layer.  As seen in Fig. 1 of Kim, the larger pitch in the vertical portion of lines 140 would be necessary to make contact structures/nodes for the wiring from the gate circuit 130.
	Lu and Sadanobu are cited to show Young’s modulus of solder-resist and polyimide.  Sadanobu discloses commercially available polyimide has a Young’s modulus of 9 GPa [0002].  Lu discloses solder resist may have a Young’s modulus of 2.7 GPa (see Table 3).  Accordingly, Lu and Sadanobu show that the flexibility of solder-resist (e.g., Ahn’s reinforcing sheet RL) may be substantially greater than that of polyimide (e.g., Ahn’s base film BI).
	It would have been obvious to one of ordinary skill in the art to specifically incorporate circuit lines comprising fine-pitch regions into Ahn, as taught by Kim, because the larger pitch in the second region would allow room for making contacts with other wiring necessary for the device to function properly.  Furthermore, it would have been obvious to one of ordinary skill in the art to specifically incorporate, into Ahn, a solder-resist material (as shown by Lu) having a flexibility substantially greater than that of polyimide (commercially available as shown by Sadanobu), because the incorporation would ensure the reinforcing sheet RL will be able to bend to any degree required by the base film BI.

Regarding claim 13:
	Ahn discloses a thickness of the reinforcing sheet RL ranges from 30µm to 40µm ([0055], last sentence).  However, Ahn (in view of Kim) does not specifically disclose a thickness range of 3µm to 40µm; however, this claim is deemed obvious because Ahn discloses the general conditions of the claimed invention, especially a range that falls within the currently claimed range.  Given the prior art, one of ordinary skill in the art would have been able to determine an optimum or workable “lower end” of a range for a thickness for the reinforcing sheet.  In other words, a range of 3µm to 40µm is considered to be an optimum or workable range for some particular device design that one of ordinary skill in the art would have been able to determine given specific requirements of the device.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 14 and 20:
	The current claims are essentially drawn to a method for manufacturing the device in claims 1 and 9, wherein all pertinent limitations in the current claims are also recited in claims 1 and 9; accordingly, the current claims are deemed obvious over the cited references for reasons similar to those provided above with respect to claims 1 and 9.  

Regarding claims 21, 23, 25, 26, and 30:
	Re claim 21, Ahn discloses a chip on film package, comprising:
	a base film BI (Fig. 1 and [0033]) comprising a first surface (top surface as viewed in Fig. 1), a second surface (bottom surface as viewed in Fig. 1) opposite to the first surface and a mounting region (e.g., in Fig. 1, the region exposed to the left of “RL”) located on the first surface;
	a patterned circuit layer ML (Fig. 1 and [0036]) disposed on the first surface;
	a chip IC (Fig. 1 and [0038]) mounted on the mounting region and electrically connected to the patterned circuit layer ML; and
	a reinforcing sheet RL (Fig. 1 and [0042]) disposed on the first surface 
wherein the patterned circuit layer ML (Fig. 1 and [0036]) comprises a plurality of circuit lines (in [0036], “ML includes a circuit pattern”) and a fine-pitch region (inherent, i.e., any pitch of the circuit pattern is considered to be “fine-pitch”), which [inherently] has a first portion and a second portion, i.e., any region of layer “ML” covered by sheet “RL” is considered to be at least the first region);
re claim 23, the chip on film package according to claim 1, wherein the reinforcing sheet RL (Fig. 1) is disposed on the first surface and comprises a first opening exposing the chip IC (i.e., an opening on the left side of “RL” exposes the IC);
	re claim 25, the chip on film package according to claim 2, further comprising a solder resist layer SR (Fig. 1 and [0040]) disposed on the patterned circuit layer ML and comprising a second opening exposing a part of the patterned circuit layer ML (Fig. 1) where the chip IC is mounted, the reinforcing sheet RL is disposed on the solder resist layer SR and exposes the second opening (i.e., the second opening is the opening in “SR” that exposes “BMP”, wherein the second opening is exposed the “first opening”, which is the opening on the left side of “RL”);
	re claim 26, the chip on film package according to claim 4, wherein a size of the reinforcing sheet RL (Fig. 1) is substantially smaller than a size of the solder resist layer SR, and a gap maintains between an outer edge of the reinforcing sheet RL and an outer edge of the solder resist layer SR (Fig. 1);
	re claim 30, the chip on film package according to claim 1, wherein a material of the reinforcing sheet RL comprises a polyimide (PI) [0043].
	Ahn does not disclose a flexibility of the reinforcing sheet is substantially greater than a flexibility of the base film and the pitch in the second portion is substantially greater than the pitch in the first portion. However, it is noted Ahn discloses the reinforcing sheet RL may be formed of solder-resist [0043] and the base film BI may be made of polyimide [0035].
	Kim teaches, in a device package similar to that of Ahn (e.g., compare Ahn’s Fig. 3 to Kim’s Fig. 1), the region about and beyond a chip/pad-portion 110 (Fig. 1 and [0019]) comprises a plurality of circuit lines 140 comprising a first region near a driving chip/pad 110 having fine-pitch and a second portion (vertical portion of 140 in Fig. 1) having a substantially greater pitch than that of the first portion. As seen in Fig. 1 of Kim, the larger pitch in the vertical, second portion of lines 140 would be necessary to make contact structures/nodes for the wiring from the gate circuit 130.
	Lu and Sadanobu are cited to show Young’s modulus of solder-resist and polyimide.  Sadanobu discloses commercially available polyimide has a Young’s modulus of 9 GPa [0002].  Lu discloses solder resist may have a Young’s modulus of 2.7 GPa (see Table 3).  Accordingly, Lu and Sadanobu show that the flexibility of solder-resist (e.g., Ahn’s reinforcing sheet RL) may be substantially greater than that of polyimide (e.g., Ahn’s base film BI).
	It would have been obvious to one of ordinary skill in the art to specifically incorporate circuit lines comprising fine-pitch regions into Ahn, as taught by Kim, because the larger pitch in the second region would allow room for making contacts with other wiring necessary for the device to function properly.  Furthermore, it would have been obvious to one of ordinary skill in the art to specifically incorporate, into Ahn, a solder-resist material (as shown by Lu) having a flexibility substantially greater than that of polyimide (commercially available as shown by Sadanobu), because the incorporation would ensure the reinforcing sheet RL will be able to bend to any degree required by the base film BI.

Regarding claim 31:
	Ahn discloses a thickness of the reinforcing sheet RL ranges from 30µm to 40µm ([0055], last sentence).  However, Ahn (in view of Kim, Lu and Sadanobu) does not specifically disclose a thickness range of 3µm to 40µm; however, this claim is deemed obvious because Ahn discloses the general conditions of the claimed invention, especially a range that falls within the currently claimed range.  Given the prior art, one of ordinary skill in the art would have been able to determine an optimum or workable “lower end” of a range for a thickness for the reinforcing sheet.  In other words, a range of 3µm to 40µm is considered to be an optimum or workable range for some particular device design that one of ordinary skill in the art would have been able to determine given specific requirements of the device.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urushido (in view of Kim, Lu, and Sadanobu) as applied to claim 14 above, and further in view of Yamada (US 2011/0050657 A1, which is a prior art of record).
Urushido (in view of Kim) render obvious claim 14 but do not specifically disclose a laminating process including a laminating roller, and heating process with temperature ranges and time.  Yamada is cited to show it was well known in the art that a laminating process comprises a roller and heating at temperatures and time similar to that currently claimed, e.g., see Yamada, Fig. 7B and [0205, 0212].
It would have been obvious to one of ordinary skill in the art to laminate Urushido’s reinforcing sheet using a roller and process parameter, as currently claimed, because Yamada shows a laminating process, in the relevant art, commonly uses a roller and similar processing parameters. In other words, given Urushido (in view of Kim) discloses the general structure and processing conditions of the claimed invention, one of ordinary skill in the art would have been able to used specific processing equipment and parameters that are well known in the art, as shown by Yamada.

Allowable Subject Matter
Claims 11 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 11 is allowed primarily because the prior art of record cannot render obvious the limitations in this claim, when combined with the limitations in claims 1 and 10; and
Claims 19 is allowed primarily because the prior art of record cannot render obvious the limitations in this claim, when combined with the limitations in claims 14 and 118.

Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,777,498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
Applicant’s remarks have been carefully reviewed and considered, but they are generally moot in view of the new grounds of rejection.  Specifically, applicant’s remarks are directed to the rejections based on Urushido in view of Kim, but none of the remarks are directed to other rejections incorporating Lu, Sadanobu, Ahn, and/or Yamada.  Accordingly, applicant’s remarks are generally not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892